DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
Claims 21-42 are pending. Claims 21-28, 30-41 have been amended. Claim 42 has been added. Claims 21, 30, 38, and 42 are the independent claims. This FINAL Office action is in response to the “Amendments and Remarks” received on 3/4/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 3/4/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the Drawing Objections, applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant remarks “The Office alleges that the drawings contain an informality, stating that "[t]he patent or application file contains at least one drawing executed in color," without elaborating as to which of the drawings includes color. Applicant is unable to determine which, if any, of the drawings contain color, and thus believes this 
As per the MPEP, drawings may only be in black and white and not color, such as gray or grayscaled. If applicant wishes to have other colors than black and white, applicant can pay the color fee, or applicant must remove/amend the grayscaled pictures. It appears that Figures 12, 20, 21, 26a and 26b have grayscaled images. Therefore the Office respectfully disagrees with applicants remarks. The Drawing Objections remain.
With respect to the claim rejections under 35 U.S.C. § 101-Double Patenting, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 101-Double patenting for Claims 27, 28, 36, and 37 have been withdrawn.
Office Note: Due to applicant’s amendments, further 35 U.S.C. § 101-Double Patenting rejections appear on the record as stated in the Office Action below.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
	However, since the cited prior art is still being used, the Office will address all arguments that remain relevant.
	Applicant remarks “Zhang fails to teach Applicant's amended claim 21, which recites a combination of elements including: at least one processor ... to ... determine a 
	It remains the Office’s stance that Zhang still anticipates the claimed subject matter, as currently presented. Zhang states “The high quality corresponding point pairs are analyzed to determine three-dimensional positions of objects in the field-of-view represented by the corresponding point pairs (318). It will be appreciated that corresponding points at different heights as compared to ground level will move differently between sequential images. Analyzing movement of the interest points between sequential images can yield estimated three-dimensional coordinates of the interest points. Object position can be determined based upon the high quality corresponding point pairs, sample time between sequential images, and vehicular data such as vehicle speed, and vehicle yaw rate. These methods of triangulation can yield a position of the object in a horizontal plane and a height of the object in relation to a ground level” [Zhang, ¶ 0070].
	Here, Zhang clearly uses the images to determine matching point pairs, then uses the analysis to determine, high quality point pairs, based on confidence. Further, the high quality point pairs are analyzed to determine three-dimensional positions, and these three-dimensional positions are compared to a threshold (ground level) and objects are determined and in paragraphs 4 and 132, the vehicle is controlled, accordingly.  Therefore the Office's respectfully disagrees with applicant’s arguments.


It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                        Final Office Action
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/21/2019 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to the Drawings
The drawings are objected to as they have been submitted in color (gray or grayscaled).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via 
The patent or application file contains at least one drawing executed in color (Figures 12, 20, 21, 26a and 25b). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
35 USC § 101-Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Claims 21, 30, 38 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 and 16 of US Patent 10,317,910. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications require “a first image from among the plurality of images and at least a second image from among the plurality of images; analyze the first image and at least the second image to determine a reference plane corresponding to a road surface”, as well as “determine a road plane as an average surface level associated with a road surface appearing in the plurality of images and “determine a dimension of the target object; compare the dimension of the target object to a threshold; and cause a change in at least a directional course of the vehicle based on the comparison of the dimension to the threshold”.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Objections
Claims 27-28 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21-26, 29-35, and 38-42 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhang et al. (United States Patent Publication 2010/0104199).
With respect to Claim 21: Zhang discloses “A system for a vehicle, the system comprising: at least one processor comprising circuity and a memory” [Zhang, Abstract and ¶ 0008]; 
“wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to” [Zhang, Abstract and ¶ 0008];
“receive a first image from among a plurality of images captured by at least one image sensor and at least a second image from among the plurality of images” [Zhang, ¶ 0040, 0064, 0067-0073, and 0074-0081]; 
“analyze the first image and at least the second image to determine a reference plane corresponding to a road surface” [Zhang, ¶ 0040, 0064, 0067-0073, and 0074-0081]; 
“determine a road plane as an average surface level associated with a road surface appearing in the plurality of images” [Zhang, ¶ 0040, 0064, 0067-0073, and 0074-0081]; 

“determine a dimension of the target object” [Zhang, ¶ 0040, 0064, 0067-0073, and 0074-0081]; 
“compare the dimension of the target object to a threshold” [Zhang, ¶ 0040, 0064, 0067-0073, and 0074-0081];
“and cause a change in at least a directional course of the vehicle based on the comparison of the dimension to the threshold” [Zhang, ¶ 0004 and 0132].
With respect to Claim 22: Zhang discloses “The system of claim 21, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: cause a steering system of the vehicle to change the directional course of the vehicle” [Zhang, ¶ 0004 and 0132].
With respect to Claim 23: Zhang discloses “The system of claim 21, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: cause a steering system of the vehicle to change the directional course of the vehicle such that none of the wheels of the vehicle go over the target object” [Zhang, ¶ 0004 and 0132].
With respect to Claim 24: Zhang discloses “The system of claim 21, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: cause a steering system of the vehicle to change the directional course of the vehicle resulting in a lane change such that none of the wheels of the vehicle go over the target object” [Zhang, ¶ 0004, 0095-0097, 0133-0134, and 0142].
Claim 25: Zhang discloses “The system of claim 21, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: identify one or more lane constraints on the road surface to determine a lane of the vehicle; cause a steering system of the vehicle to change the directional course of the vehicle such that none of the wheels of the vehicle go over the target object and the vehicle continues to travel within the lane” [Zhang, ¶ 0004, 0095-0097, 0133-0134, and 0142].
With respect to Claim 26: Zhang discloses “The system of claim 21, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: determine a difference in a size of at least one spatial dimension of the target object between the first image and the second image” [Zhang, ¶ 0070-0071]; 
“and use the determined difference in the size of the at least one spatial dimension and a detected velocity of the vehicle to determine at least a height of the target object relative to the road plane” [Zhang, ¶ 0070-0073].
With respect to Claim 29: Zhang discloses “The system of claim 21, wherein the at least one image sensor has a field of view between 35 degrees and 55 degrees in a width direction of the vehicle” [Zhang, ¶ 0112].
With respect to Claims 30-35: all limitations have been examined with respect to the system in claims 21-26 and 29. The system taught/disclosed in claims 30-35 can clearly perform as the system of claims 21-26 and 29. Therefore claims ___ are rejected under the same rationale.
With respect to Claims 38-41: all limitations have been examined with respect to the system in claims 21-26 and 29. The method taught/disclosed in claims 38-41 can 
With respect to Claim 42: all limitations have been examined with respect to the system in claims 21-26 and 29. The method on the medium taught/disclosed in claim 42 can clearly perform as the system of claims 21-26 and 29. Therefore claim 42 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669